     Case 2:16-cv-00487-GMN-PAL Document 72
                                         71 Filed 04/30/20 Page 1 of 2



     CHRISTOPHER V. YERGENSEN, ESQ.
 1
     Nevada Bar No. 6183
 2   395 Gatlinburg Court
     Henderson, Nevada 89012
 3   Telephone:    (702) 303-4688
 4   E-Mail:       chrisyerg@gmail.com
     Attorney for Defendant
 5   BDJ Investments, LLC
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA
10
      BANK OF AMERICA, N.A., a national Case No.: 2:16-cv-00487-GMN-PAL
11    banking association
12                   Plaintiff,         STIPULATION AND ORDER TO EXTEND
      v.
13                                      TIME FOR DEFENDANT TO RESPOND
      SBH 4 HOMEOWNERS' ASSOCIATION; TO MOTION FOR PARTIAL SUMMARY
14    BDJ INVESTMENTS, LLC; and NEV ADA JUDGMENT (THIRD REQUEST)
15    ASSOCIATION SERVICES, INC.,

16                   Defendants.

17
18
            Defendant, BDJ Investments, LLC, and Plaintiff, Bank of America, N.A., by and through
19
      their respective counsel of record, respectfully submit this stipulation and order to continue the
20
      time for Defendant to respond to Plaintiff’s Motion for Partial Summary Judgment (ECF No. 66)
21
      currently due April 30, 2020. Under the current circumstances due to the coronavirus pandemic,
22
      lack of staff support and other matters and issues have consumed the limited time of Counsel for
23
      Defendant. This is the third request for an extension and is not intended to prejudicially delay this
24
      matter. Following Defendant’s second request, this Court ordered Defendant to respond by April
25
      30, 2020. Defendant now requests another 10-day extension so that Defendant’s response to be
26
      now due May 11, 2020.
27
     ///
28
     ///


                                                      1
     Case 2:16-cv-00487-GMN-PAL Document 72 Filed 04/30/20 Page 2 of 2



 1   DATED this 30th day of April, 2020.            DATED this 30th day of April, 2020.
 2   AKERMAN LLP                                    CHRISTOPHER V. YERGENSEN, ESQ.
 3
     /s/ Holly E. Walker                            /s/ Christopher V. Yergensen
 4   Holly E. Walker, Esq.                          Christopher V. Yergensen, Esq.
     Nevada Bar No. 14295                           Nevada Bar No. 6183
 5   1635 Village Center Circle, Suite 200          395 Gatlinburg Court
     Las Vegas, NV 89134                            Henderson, NV 89012
 6
     Attorneys for Plaintiff                        Attorney for Defendant
 7   Bank of America, N.A.                          BDJ Investments, LLC.
 8
 9                                           ORDER
10          IT IS HEREBY ORDERED that the above Stipulation to Extend Time to Respond to the
11   Motion for Partial Summary Judgment, (ECF No. 71), is GRANTED.
12          DATED this ____
                       30 day of April, 2020.
13
14                                           ________________________________________
                                             Gloria M. Navarro, District Judge
15                                           UNITED STATES DISTRICT COURT
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                2
